Citation Nr: 1510708	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at St. David's South Austin Medical Center on August 27, 2012.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination by the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System in Temple, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to reimbursement for emergency care sought on August 27, 2012, at St. David's South Austin Medical Center.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-17.1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Of note in this case, some of the requirements for eligibility for reimbursement under this Act are: a) the Veteran must be financially liable to the provider of the emergency treatment for that treatment; b) the Veteran must not have any other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and c) the Veteran must have been enrolled in the VA health care system and have received medical services within the 24-month period preceding the furnishing of the emergency treatment.

Here, the record does not contain sufficient information to determine whether the Veteran is financially liable for the emergency treatment he received, whether he had any other coverage that may reimburse him for the emergency treatment if he is liable, or whether the Veteran had received medical services from VA within the 24-month period preceding the emergency treatment.  Additionally, the record does not contain treatment records, either from VA or from the emergency treatment at issue, or the Veteran's initial claim for reimbursement.  Further, there is evidence that a review was conducted by a medical reviewer as part of the appeal process, but no such review is of record.  As such, the Board finds remand is warranted for further development.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran was enrolled in the VA health care system at the time of the emergency treatment on August 27, 2012.  If the Veteran was enrolled, determine whether he had received VA medical services within the 24-month period preceding the emergency treatment at issue.  Obtain and associate with the record any VA treatment records for the Veteran dated from 24 months prior to the emergency treatment. All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Associate with the record any medical review conducted as a part of the appeal process.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Obtain and associate with the file any outstanding records from St. David's South Austin Medical Center that pertain to the emergency treatment provided to the Veteran on August 27, 2012. To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran must be informed of any negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain the records unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim may be re-adjudicated.

4.  Determine whether or not the Veteran was financially liable for the emergency treatment provided to him on August 27, 2012.  With the Veteran's assistance, obtain and associate with the file any bills or financial statements issued as a result of the treatment.  If no bills or financial statements can be located or they do not exist, the Veteran should be so notified, and the unavailability should be noted in the claims file.  Additionally, associate with the file the Veteran's initial claim for reimbursement.

5.  With the Veteran's assistance, determine whether the Veteran has any other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Whether or not the Veteran has such coverage and, if so, whether any payment or reimbursement has been made, should be noted in the claims file, and any relevant evidence of such coverage should be associated with the file.

6.  After the above development has been completed, re-adjudicate the claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at St. David's South Austin Medical Center on August 27, 2012.  If the benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




